Opinion issued February 6, 2014




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-01024-CR
                          ———————————
                    MARIO QUINTANILLA, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 177th District Court
                          Harris County, Texas
                      Trial Court Case No. 1390217


                        MEMORANDUM OPINION

     Appellant, Mario Quintanilla, pleaded guilty to the felony offense of evading

arrest with a motor vehicle1 and pleaded true to the allegations in a felony



1
     See TEX. PENAL CODE ANN. § 38.04(a), (b)(2)(A) (West Supp. 2013).
enhancement paragraph.2       The trial court found appellant guilty, found the

enhancement true, and, in accordance with the terms of appellant’s plea bargain

agreement with the State, sentenced appellant to confinement for seven years.

Appellant filed a pro se notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must




2
      See TEX. PENAL CODE ANN. § 12.42(a) (West Supp. 2013).
                                          2
dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3